Exhibit 10.1 

 

Execution

 

STOCKHOLDER SUPPORT AGREEMENT

 

This STOCKHOLDER SUPPORT AGREEMENT, dated as of September 28, 2020 (this
“Agreement”), is entered into by and among Novus Capital Corporation., a
Delaware corporation (“Novus”), AppHarvest, Inc., a Delaware public benefit
corporation (the “Company”), and certain of the stockholders of the Company
whose names appear on the signature pages of this Agreement (each, a
“Stockholder” and, collectively, the “Stockholders”), in each case, solely in
such Stockholder’s capacity as a Stockholder (and not in any other capacity).

 

WHEREAS, Novus, ORGA, Inc., a Delaware corporation and wholly owned subsidiary
of Novus (“Merger Sub”), and the Company propose to enter into, simultaneously
herewith, a business combination agreement and plan of reorganization, a copy of
which has been made available to the Stockholders (the “BCA”; terms used but not
defined in this Agreement shall have the meanings ascribed to them in the BCA),
which provides, among other things, that, upon the terms and subject to the
conditions thereof, Merger Sub will be merged with and into the Company (the
“Merger”), with the Company surviving the Merger as a wholly owned subsidiary of
Novus; and

 

WHEREAS, as of the date hereof, each Stockholder owns of record and/or
beneficially the number of shares of Company Common Stock and/or Company
Preferred Stock as set forth opposite such Stockholder’s name on Exhibit A
hereto (all such shares of Company Common Stock and Company Preferred Stock and
any shares of Company Common Stock and Company Preferred Stock of which
ownership of record or the power to vote or dispose is hereafter acquired by the
Stockholders prior to the termination of this Agreement being referred to herein
as the “Shares”).

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

 

1.            Agreement to Vote. Each Stockholder, by this Agreement, with
respect to its Shares, severally and not jointly, (unless this Agreement shall
have been terminated in accordance with Section 6) hereby agrees to vote or
cause to be voted, at any meeting of the stockholders of the Company, and in any
action by written consent of the stockholders of the Company (which written
consent shall be delivered promptly, and in any event within twenty four (24)
hours, after the Company requests such delivery), all of such Stockholder’s
Shares held by such Stockholder at such time (a) in favor of the approval and
adoption of the BCA and approval of the Merger and all other transactions
contemplated by the BCA (including but not limited to approval of the conversion
of all Company Preferred Stock into Company Common Stock subject to and
effective immediately prior to the Closing under the BCA) and (b) against any
action, agreement or transaction or proposal that would reasonably be expected
to result in the failure of the Merger from being consummated. Each Stockholder
acknowledges receipt and review of a copy of the BCA.

 



 

 

 

2.            Transfer of Shares. Unless this Agreement shall have been
terminated in accordance with Section 6, each Stockholder, severally and not
jointly, agrees that it shall not (a) sell, assign, transfer (including by
operation of law), pledge, dispose of, permit to exist any material lien with
respect to, or otherwise encumber any of the Shares or otherwise agree to do any
of the foregoing, except for a sale, assignment or transfer pursuant to the BCA
or to another stockholder of the Company that is a party to this Agreement and
bound by the terms and obligations hereof, (b) deposit any Shares into a voting
trust or enter into a voting agreement or arrangement or grant any proxy or
power of attorney with respect thereto that is inconsistent with this Agreement
or (c) enter into any contract, option or other arrangement or undertaking with
respect to the direct or indirect acquisition or sale, assignment, transfer
(including by operation of law) or other disposition of any Shares; provided,
that the foregoing shall not prohibit the transfer of the Shares to (i) if
Stockholder is an individual (A) to any affiliate of such Stockholder, member of
such Stockholder’s immediate family, or to a trust for the direct or indirect
benefit of Stockholder or any member of Stockholder’s immediate family, the sole
trustees of which are such Stockholder or any member of such Stockholder’s
immediate family, (B) as a bona fide gift to any charitable organization or
(C) by will, other testamentary document or under the laws of intestacy upon the
death of Stockholder; or (ii) if Stockholder is an entity, any equityholder,
partner, member, or affiliate of Stockholder, or any investment fund or other
entity controlling, controlled by, managed by or under common control with the
Stockholder or affiliates of the Stockholder, but only if, in the case of clause
(i) and (ii), such transferee shall execute this Agreement or a joinder agreeing
to become a party to this Agreement.

 

3.            Exclusivity. Unless this Agreement shall have been terminated in
accordance with Section 6, each Stockholder, severally and not jointly, agrees
not to, and shall cause its Representatives not to, directly or indirectly,
solicit, initiate, continue, or engage in any discussions or negotiations with,
or enter into any agreement with, or encourage or respond to any inquiries or
proposals by, or participate in any negotiations with, or provide any
information to, or commence due diligence with respect to, or otherwise
cooperate in any way, with any person or other entity or “group” within the
meaning of Section 13(d) of the Exchange Act, concerning, relating to, or which
is intended or is reasonably likely to give rise to or result in, a Company
Business Combination Proposal, as such term is defined in the BCA. Each
Stockholder shall, and shall direct its Representatives to, immediately cease
any and all existing discussions or negotiations with any person conducted
heretofore with respect to any Company Business Combination Proposal (other than
the transactions contemplated by the BCA) to the extent required by the BCA.

 

4.            Representations and Warranties. Each Stockholder, severally and
not jointly, represents and warrants to Novus as follows:

 

(a)            The execution, delivery and performance by such Stockholder of
this Agreement and the consummation by such Stockholder of the transactions
contemplated hereby do not and will not (i) conflict with or violate any United
States or non-United States statute, law, ordinance, regulation, rule, code,
executive order, injunction, judgment, decree or other order applicable to such
Stockholder, (ii) require any consent, approval or authorization of,
declaration, filing or registration with, or notice to, any person or
Governmental Authority, (iii) result in the creation of any encumbrance on any
Shares (other than under this Agreement, the BCA and the agreements contemplated
by the BCA) or (iv) conflict with or result in a breach of or constitute a
default under any provision of such Stockholder’s governing documents or any
agreement (including any voting agreement or letter agreement with the Company)
to which such Stockholder is a party.

 



 2 

 

 

(b)            As of the date of this Agreement, such Stockholder owns
exclusively of record and has good and valid title to, and/or owns beneficially,
the Shares set forth opposite the Stockholder’s name on Exhibit A free and clear
of any Liens of any kind, other than pursuant to (i) this Agreement,
(ii) applicable securities laws, (iii) the Company Organizational Documents, and
(iv) that certain Right of First Refusal and Co-Sale Agreement dated as of
July 24, 2020, by and among the Company and the persons named therein, that
certain Voting Agreement dated as of July 24, 2020, by and among the Company and
the persons named therein, and that certain Investors’ Rights Agreement dated as
of July 24, 2020, by and among the Company and the persons named therein, and as
of the date of this Agreement, such Stockholder has the sole power (as currently
in effect) to vote in accordance with this Agreement and right, power and
authority to sell, transfer and deliver such Shares, and such Stockholder does
not own, directly or indirectly, any other Shares.

 

(c)            The Agreements set forth in Subsection 4(b)(i) hereof shall
terminate and be of no further force or effect upon the Closing under the BCA.

 

(d)            Such Stockholder has the power, authority and capacity to
execute, deliver and perform this Agreement and this Agreement has been duly
authorized, executed and delivered by such Stockholder.

 

(e)            Except as set forth on Exhibit A, as of the date hereof, there
are no outstanding loans or advances from such Stockholder or their respective
Affiliates to the Company or its subsidiaries.

 

5.            Restrictions; Share Legend.

 

(a)            Each Stockholder agrees that the Shares shall be subject to the
restrictions set forth herein, including as set forth in Section 2.

 

(b)            Each Stockholder agrees that, in connection with the Transactions
contemplated by the BCA, certain shares of the Novus Common Stock received upon
conversion of the Shares and subject to lock-up restrictions pursuant to the
Lock-Up Agreement (the “Restricted Shares”) shall, concurrently with the
Closing, have the Legend (as defined below) affixed to them as set forth in this
Section 5. The restrictions set forth pursuant to the Lock-Up Agreement are
collectively referred to as the “Transfer Restrictions”. Each Stockholder
acknowledges and agrees that the Restricted Shares shall be subject to the
Transfer Restrictions until such Transfer Restrictions expire in accordance with
the terms of the Lock-Up Agreement.

 

(c)            Legends. The books and records of Novus evidencing the Restricted
Shares shall be stamped or otherwise imprinted with a legend (the “Legend”) in
substantially the following form:

 

THE SECURITIES EVIDENCED HEREIN ARE SUBJECT TO RESTRICTIONS ON TRANSFER, AND
CERTAIN OTHER AGREEMENTS, SET FORTH IN A LOCK-UP AGREEMENT, BY AND AMONG NOVUS
CAPITAL CORPORATION AND THE OTHER PARTIES THERETO.

 



 3 

 

 

(d)            Procedures Applicable to the Restricted Shares. As soon as
practicable, and in any event within two (2) business days after the removal of
all Transfer Restrictions in accordance with the Lock-Up Agreement, Novus shall
remove, or cause to be removed, the Legend from the books and records of Novus
evidencing the Restricted Shares with respect to which such Transfer
Restrictions have been removed and such shares shall no longer be subject to any
of the terms of this Section 5.

 

6.            Termination. This Agreement and the obligations of the
Stockholders under this Agreement shall automatically terminate upon the
earliest of (a) the Effective Time; (b) the termination of the BCA in accordance
with its terms; and (c) the effective date of a written agreement of the parties
hereto terminating this Agreement. Upon termination of this Agreement, no party
shall have any further obligations or liabilities under this Agreement; provided
that nothing in this Section 6 shall relieve any party of liability for any
willful material breach of this Agreement occurring prior to termination. The
representations and warranties contained in this Agreement and in any
certificate or other writing delivered pursuant hereto shall not survive the
Closing or the termination of this Agreement.

 

7.            Miscellaneous.

 

(a)            Except as otherwise provided herein, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the party incurring such costs and expenses, whether or
not the transactions contemplated hereby are consummated.

 

(b)            All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by e-mail or by registered
or certified mail (postage prepaid, return receipt requested) to the respective
parties at the following addresses or e-mail addresses (or at such other address
or email address for a party as shall be specified in a notice given in
accordance with this Section 7(b)):

 

If to Novus, to it at:

 

Novus Capital Corporation
8556 Oakmont Lane 

Indianapolis, IN 4626
Attention: Robert J. Laikin, Chairman and Larry M. Paulson, President & CEO
Email: robertjlaikin@gmail.com, larrympaulson@gmail.com

 

with a copy to:

 

Blank Rome LLP
1271 Avenue of the Americas
New York, NY 10020 

Attention: Robert J. Mittman and Kathleen Cunningham
Email: rmittman@blankrome.com; kcunningham@blankrome.com

 

if to the Company:

 

AppHarvest, Inc.
401 W. Main Street, Suite 321
Lexington, KY 40507
Attention: Jonathan Webb, CEO
Email: Jonathan@appharvest.com

 



 4 

 

 

with a copy to:

 

Cooley LLP
1299 Pennsylvania Avenue, NW, Suite 700
Washington, DC 20004
Attention: Derek O. Colla and David I. Silverman
Email: dcolla@cooley.com; dsilverman@cooley.com

 

If to a Stockholder, to the address or email address set forth for Stockholder
on the signature page hereof.

 

(c)            If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

 

(d)            This Agreement and any other Ancillary Agreement to which the
Stockholder is a party constitute the entire agreement among the parties with
respect to the subject matter hereof and supersedes all prior agreements and
undertakings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof. Any term of this Agreement may be amended,
modified or terminated and the observance of any term of this Agreement may be
waived (either generally or in a particular instance, and either retroactively
or prospectively) only with the written consent of (i) the Company, (ii) Novus
and (iii) the holders of a majority of the Shares. No waivers of or exceptions
to any term, condition, or provision of this Agreement, in any one or more
instances, shall be deemed to be or construed as a further or continuing waiver
of any such term, condition, or provision. This Agreement shall not be assigned
(whether pursuant to a merger, by operation of law or otherwise) by any party
without the prior express written consent of Novus and the Company.

 

(e)            Except as set forth below, this Agreement shall be binding upon
and inure solely to the benefit of each party hereto (and Novus’ permitted
assigns), and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement. No Stockholder shall be liable
for the breach by any other Stockholder of this Agreement. The covenants and
obligations of each Stockholder set forth in this Agreement shall be construed
as independent of any other contract between such Stockholder, on the one hand,
and the Company or Novus, on the other hand. The existence of any claim or cause
of action by any such Stockholder against the Company or Novus shall not
constitute a defense to the enforcement of any of such covenants or obligations
against such Stockholder. Nothing in this Agreement shall limit any of the
rights or remedies of Novus or the Company under the BCA, or any of the rights
or remedies of Novus or the Company or any of the obligations such Stockholder
under any agreement between such Stockholder and the Company or any certificate
or instrument executed by such Stockholder in favor of Novus or the Company; and
nothing in the BCA or in any other such agreement, certificate or instrument,
shall limit any of the rights or remedies of the Company or any of the
obligations of such Stockholder under this Agreement.

 



 5 

 

 

(f)            The parties hereto agree that irreparable damage would occur in
the event any provision of this Agreement was not performed in accordance with
the terms hereof and that the parties shall be entitled to specific performance
of the terms hereof, in addition to any other remedy at law or in equity without
the necessity of proving the inadequacy of money damages as a remedy and without
bond or other security being required, this being in addition to any other
remedy to which they are entitled at law or in equity. Each of the parties
hereto hereby further acknowledges that the existence of any other remedy
contemplated by this Agreement does not diminish the availability of specific
performance of the obligations hereunder or any other injunctive relief. Each
party hereto hereby further agrees that in the event of any action by any other
party for specific performance or injunctive relief, it will not assert that a
remedy at law or other remedy would be adequate or that specific performance or
injunctive relief in respect of such breach or violation should not be available
on the grounds that money damages are adequate or any other grounds.

 

(g)            This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware applicable to contracts executed in and
to be performed in that State. All Actions arising out of or relating to this
Agreement shall be heard and determined exclusively in the Delaware Chancery
Court. The parties hereto hereby (i) submit to the exclusive jurisdiction of the
Delaware Chancery Court for the purpose of any Action arising out of or relating
to this Agreement brought by any party hereto, and (ii) irrevocably waive, and
agree not to assert by way of motion, defense, or otherwise, in any such Action,
any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated hereunder may not be enforced in or by any of the above-named
courts.

 

(h)            This Agreement may be executed and delivered (including by
facsimile or portable document format (pdf) transmission) in counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

(i)             At the request of Novus or the Company, in the case of any
Stockholder, at the request of Novus, in the case of the Company, or at the
request of the Company, in the case of Novus, and without further consideration,
each party shall execute and deliver or cause to be executed and delivered such
additional documents and instruments and take such further action as may be
reasonably necessary to consummate the transactions contemplated by this
Agreement.

 



 6 

 

 

(j)             This Agreement shall not be effective or binding upon any
Stockholder until such time as the BCA is executed and delivered by the Company,
Novus and Merger Sub.

 

(k)           Each of the parties hereto hereby waives to the fullest extent
permitted by applicable law any right it may have to a trial by jury with
respect to any litigation directly or indirectly arising out of, under or in
connection with this Agreement. Each of the parties hereto (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce that foregoing waiver and (ii) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement and the
transactions contemplated hereby, as applicable, by, among other things, the
mutual waivers and certifications in this Section 7(k)(i).

 

(l)             Stockholder signs this Agreement solely in Stockholder’s
capacity as a holder of Shares of the Company, and not in Stockholder’s capacity
as a director, officer or employee of Company or in Stockholder’s capacity as a
trustee or fiduciary of any employee benefit plan or trust. Notwithstanding
anything herein to the contrary, nothing herein shall in any way restrict a
director or officer of the Company in the exercise of his or her fiduciary
duties as a director or officer of the Company or in his or her capacity as a
trustee or fiduciary of any employee benefit plan or trust or prevent or be
construed to create any obligation on the part of any director or officer of the
Company or any trustee or fiduciary of any employee benefit plan or trust from
taking any action in his or her capacity as such director, officer, trustee or
fiduciary, provided that nothing contained in this Section 7(l) shall obviate
any of the Stockholder’s obligations under Sections 1 and 2 of this Agreement .

 

(m)            Interpretation. The words “hereof,” “herein,” “hereinafter,”
“hereunder,” and “hereto” and words of similar import refer to this Agreement as
a whole and not to any particular section or subsection of this Agreement and
reference to a particular section of this Agreement will include all subsections
thereof, unless, in each case, the context otherwise requires. The definitions
of the terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context shall require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. When a reference is made in
this Agreement to an Exhibit or Schedule, such reference shall be to an
Exhibit or Schedule to this Agreement unless otherwise indicated. When a
reference is made in this Agreement to Sections or subsections, such reference
shall be to a Section or subsection of this Agreement. Unless otherwise
indicated the words “include,” “includes” and “including” when used herein shall
be deemed in each case to be followed by the words “without limitation.”
Reference to the subsidiaries of an entity shall be deemed to include all direct
and indirect subsidiaries of such entity. The word “or” shall be disjunctive but
not exclusive. References to a particular statute or regulation including all
rules and regulations thereunder and any predecessor or successor statute, rule,
or regulation, in each case as amended or otherwise modified from time to time.
All references to currency amounts in this Agreement shall mean United States
dollars.

 

[Signature Page Follows]

 



 7 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  NOVUS CAPITAL CORPORATION     By: /s/ Larry M. Paulson   Name: Larry M.
Paulson   Title: Chief Executive Officer

 

Signature page to Stockholder Support Agreement

 



  

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  APPHARVEST, INC.     By: /s/ Jonathan Webb   Name: Jonathan Webb   Title:
Chief Executive Officer

 

Signature page to Stockholder Support Agreement

 



  

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  AB Co-Investments LLC     By: /s/ Owen Littman   Print Name: Owen Littman  
Title: Authorized Signatory     Address: c/o Cowen Inc.     599 Lexington Ave.,
20th Floor     New York, NY 10022

 

Signature page to Stockholder Support Agreement

 



  

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  Couch Holdings II, LLC     By: /s/ Greg Couch   Print Name: Greg Couch  
Title: Manager     Address: 250 West Main Street, Suite 3150     Lexington, KY
40507

 

Signature page to Stockholder Support Agreement

 



  

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  Jonathan Webb     By: /s/ Jonathan Webb     Address: 401 W. Main Street,
Suite 321     Lexington, KY 40507

 

Signature page to Stockholder Support Agreement

 



  

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  Kiran Bhatraju     By: /s/ Kiran Bhatraju     Address: 1611 Allison Street NW
    Washington, DC 20011

 

Signature page to Stockholder Support Agreement

 



  

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  Loren Eggleton     By: /s/ Loren Eggleton     Address: 200 Larue #316    
Lexington, KY 40517

 

Signature page to Stockholder Support Agreement

 



  

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  Narya Capital Fund I, L.P.     By: Narya Capital GP I, LLC, its general
partner         By: /s/ James David Vance   Print Name: James David Vance  
Title: Managing Member & Managing Director     Address: 1435 Vine Street    
Cincinnati, OH 45202

 

Signature page to Stockholder Support Agreement

 



  

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  Rise of the Rest Seed Fund, LP         By: Rise of the Rest Seed Fund GP, LLC
          Its: General Partner           By: /s/ Stephen M. Case   Print Name:
Stephen M. Case   Title: Operating Manager     Address: 1717 Rhode Island
Avenue, NW     10th Floor     Washington, DC 20036

 

Signature page to Stockholder Support Agreement

 



  

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  Inclusive Capital Partners Spring Master Fund, L.P.       By: Spring GP I,
L.P.           Its: General Partner           By: /s/ Charles Siu   Print Name:
Charles Siu   Title: Chief Financial Officer     Address: 572 Ruger Street,
Suite B     San Francisco, CA 94129

 

Signature page to Stockholder Support Agreement

 



  

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  CEFF APPHARVEST EQUITY HOLDINGS, LLC     By: /s/ William C. Campbell        
Print Name: William C. Campbell   Title: As Corporate Secretary of Equilibrium
Capital Management, Inc., Managing Member of Equilibrium Capital Group, LLC,
Managing Member of EqCEF I, LLC, the Stockholder’s Manager.     Address:   Until
Sept. 30, 2020:     415 NW 11th Ave, Portland OR 97209   On and after October 1,
2020     411 NW Park Ave., Suite 401, Portland, OR 97209

 

Signature page to Stockholder Support Agreement

 



  

 

 

Exhibit A

 

With respect to representations of  CEFF APPHARVEST EQUITY HOLDINGS, LLC only:

 

1.Security Agreement, dated May 12, 2020, by and between AppHarvest Morehead
Farm, LLC and Morehead Farm, LLC. Morehead Farm, LLC is an affiliate of
Stockholder.

 

2.Commercial Note and Loan Agreement, dated May 12, 2020, by and between
AppHarvest, Inc. and Morehead Farm, LLC. Morehead Farm, LLC is an affiliate of
Stockholder.

 

Signature page to Stockholder Support Agreement

 



  

 